DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Allowable Subject Matter
Claims 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0076245) in view of Nakao et al. (US 2020/0052558) and further in view of Chen et al. (US 2018/0337549)


Re Claims 1, 7 and 13; Jin discloses a wireless power transmitting terminal, comprising: 
an inverter circuit (Full bridge inverter), configured to receive a direct current (input voltage with the + and -) and output an alternating current; (Fig. 2)
a resonance circuit (Cp and Lp), connected to the inverter circuit, receiving the alternating current outputted by the inverter circuit to generate an alternating magnetic field (Fig. 2); and 
a controller (130), configured to perform: 
in a frequency detection state, controlling the alternating current of the inverter circuit to switch between different candidate frequencies (scanning from a high frequency to a low frequency) to determine a resonance frequency, (0079) wherein at the resonance frequency, an electrical parameter (voltage or current) of the alternating current has a maximum peak value (Par 0082, 84).
Jin does not disclose in response to the maximum peak value in a preset current value range, controlling the wireless power transmitting terminal to keep in a standby state; and in response to the maximum peak value less than a minimum value of the present current value range, controlling the wireless power transmitting terminal to enter the operating state; wherein, in the standby state the controller is configured to switch to the frequency detection state periodically.
However, Nakao discloses in response to the maximum peak value in a preset current value range, controlling the wireless power transmitting terminal to keep in a standby state; and in response to the maximum peak value less than a minimum value of the present current value range, controlling the wireless power transmitting terminal to enter the operating state; (Par 0061, 64. Etc.)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have detected the presence of the receiver based on the present current value, in order to effectively detect the presence of the receiver so that power is effectively communicated to the receiver to maximize power transfer. 
The combination does not disclose wherein, in the standby state the controller is configured to switch to the frequency detection state periodically.
However, Chen discloses wherein, in the standby state the controller is configured to switch to the frequency detection state periodically. (Par 0036 and 43)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have periodically scan for the presence of the receiver in order to save power since power is not constantly transmitted. 


Re Claims 2 and 14; Jin discloses wherein the controller is further configured to perform: 
determining, according to the maximum peak value, an initial value of an operating parameter associated with the alternating magnetic field generated by the resonance circuit after the wireless power transmitting terminal enters the operating state. (the initial value of the operating parameter is understood as determining the presence of the magnetic field is equated as intensity of the magnetic field, Fig. 2) controlling the operating state of the inverter to satisfy the initial value of the operating parameter; wherein, the initial value matches the distance from the power receiving terminal to the power transmitting coil. (Par 0081-83, the contract takes into consideration the distance)

Re Claims 3 and 15; Jin discloses wherein the electrical parameter of the alternating current is a current, and the operating parameter is a magnetic field intensity. (see the rejection of claim 1, Par 81-83)

Re Claim 10; Jin discloses wherein the controller is further configured to perform: controlling the alternating current of the inverter circuit to switch between candidate frequencies corresponding to sweep signals, to determine a resonance frequency and a peak current corresponding to the resonance frequency. (par 0084)

Re Claim 12; Jin discloses wherein the resonance circuit comprises: a power transmitting coil (Lp); and a compensation capacitor (Cp), connected to the power transmitting coil in series; wherein the electrical parameter of the alternating current is a voltage at the two ends of the compensation capacitor, and the operating parameter is a magnetic field intensity. (Fig. 2)


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0076245) in view of Nakao et al. (US 2020/0052558) and further in view of Chen et al. (US 2018/0337549) and Shibata et al. (US 2016/0164307)

Re Claim 11; Jin disclosure has been discussed above.
Jin does not disclose further comprising: a sampling resistor, configured to sample the voltage on the input side of the inverter circuit; wherein the electrical parameter of the alternating current is a voltage at the two ends of the sampling resistor, and the operating parameter is a magnetic field intensity.
However, Shibata discloses a sampling resistor (R1), configured to sample the voltage on the input side of the inverter circuit; wherein the electrical parameter of the alternating current is a voltage at the two ends of the sampling resistor, and the operating parameter is a magnetic field intensity. (Fig. 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to include the sampling resistor coupled to the input of the inverter in order to control the power transmitted to the load.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3, and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/22/2022Primary Examiner, Art Unit 2836